Bates, Judge,
delivered the opinion of the court.
The indictment is sufficient. It follows the language of the statute, and the different acts charged to have been committed by the defendants constitute but the one offence of disturbing religious worship.
The record shows that it was testified to the court that the jury had with them in their retirement a copy of the revised statutes, but the record does not show whether the court believed the testimony so given, or what was the truth as to the matter. The instructions were very favorable to the defendants.
Judgment affirmed.
Judges Bay and Dryden concur.